Citation Nr: 0113658	
Decision Date: 05/15/01    Archive Date: 05/23/01

DOCKET NO.  00-18 709	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disability including post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel



INTRODUCTION

The veteran had active military service from June 1971 to 
June 1974.  In November 1984, the Board of Veterans' Appeals 
(Board) denied service connection for a psychotic disorder.  
Subsequently, the veteran filed an application to reopen his 
claim for service connection for a psychiatric disability.  
The RO denied the veteran's application to reopen his claim 
for service connection for a psychiatric disorder in 
September 1986 on the basis that new and material evidence 
had not been submitted.  In July 1991, the Board denied 
service connection for PTSD.  In a rating action dated in 
October 1991, the RO denied the veteran's application to 
reopen his claim for service connection for PTSD based on a 
failure to submit new and material evidence to reopen the 
claim.  In August 1995, the RO held that the veteran's claim 
for service connection for PTSD was not well-grounded.  

The rating actions of September 1986, October 1991, and 
August 1995 were not the subjects of notices of disagreement.  

This appeal to the Board arises from a May 2000 rating 
decision of the RO.  In that determination, the RO denied the 
veteran's application to reopen a claim of entitlement to 
service connection for a psychiatric disability.  

After this case was transmitted to the Board, the veteran 
submitted additional evidence in support of his claim and 
waived RO consideration of that evidence.  


REMAND

During the first post-service year, the veteran was 
hospitalized at a VA hospital with a diagnosis of acute 
schizophrenic reaction.  During hospitalization at a state 
hospital from November 1977 to December 1977, the diagnosis 
was schizophrenia.  Subsequent diagnoses of a psychosis are 
of record.  The denial of service connection for a psychosis 
by the Board in November 1984 was based on a determination 
that the psychotic symptoms treated during VA hospitalization 
from September 1974 to October 1974 represented an acute 
reaction to hallucinogenic drugs, as distinguished from a 
chronic psychosis.  Considering this, the Board believes it 
would be appropriate to review the veteran's complete, 
original VA hospital clinical records folder and complete 
original VA outpatient treatment records folder.  

The evidence of record also reveals that the veteran is in 
receipt of disability benefits from the Social Security 
Administration (SSA).  The medical records underlying the 
SSA's decision to award the veteran disability benefits have 
not been obtained.  The United States Court of Appeals for 
Veterans Claims (Court) has held that, where a veteran is in 
receipt of SSA disability benefits, the medical records 
underlying that award are relevant to issues such as the 
issue on appeal here.  See Masors v. Derwinski, 2 Vet. App. 
181 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
As such, these medical records must be obtained for 
association with the claims folder.  

In a statement in support of a claim dated in August 1989, 
the veteran indicated that his treating psychiatrist, 
identified as a Dr. Kim, had a favorable position regarding 
his claim for service connection for a psychiatric 
disability.  The Board notes that records of treatment, 
including any opinion Dr. Kim may have furnished as to the 
onset of the veteran's psychiatric disorder have not been 
solicited or obtained by the RO.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  See also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

The case is REMANDED for further development as set forth 
below: 

1.  The RO should obtain the veteran's 
complete, original VA hospital clinical 
records folder and his complete, original 
VA outpatient treatment records folder 
for inclusion in the claims file.  

2.  The RO should obtain from the Social 
Security Administration copies of all 
medical records upon which the December 
1985 decision awarding the veteran 
disability benefits was based.  

3.  After obtaining any necessary consent 
forms for the release of the veteran's 
private medical records, the RO should 
obtain, for inclusion in the claims 
folder, all records of a Dr. Kim, at 
Bridge Clinic, 2346 Two Notch Road, 
Columbia, South Carolina.  Dr. Kim should 
also be asked if he has any opinion as to 
the date of onset of the veteran's 
psychiatric disorder, and, if so, to 
furnish that opinion for association with 
the claims folder.  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  The RO 
should then readjudicate the issue on 
appeal.  If the benefit sought on appeal 
is not granted, the RO should issue a 
Supplemental Statement of the Case and 
provide the veteran and his 
representative with an appropriate 
opportunity to respond.  

The purpose of this REMAND is to procure clarifying evidence 
and to comply with the provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



